
	

114 HR 1964 IH: Air Traffic Controllers Hiring Act of 2015
U.S. House of Representatives
2015-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1964
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2015
			Mr. Hultgren (for himself, Mr. Lipinski, Mrs. Hartzler, Mrs. Bustos, Mr. Salmon, Ms. Esty, Mr. Ryan of Ohio, and Mr. Rothfus) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Administrator of the Federal Aviation Administration to revise hiring practices for
			 air traffic controller positions, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Air Traffic Controllers Hiring Act of 2015. 2.Hiring of air traffic controllersSection 44506 of title 49, United States Code, is amended by adding at the end the following:
			
				(f)Revision of hiring practices
					(1)Consideration of applicants
 (A)Ensuring selection of most qualified applicantsIn appointing individuals to the position of air traffic controller, the Administrator shall give preferential consideration to the following applicants:
 (i)An individual who— (I)has successfully completed air traffic controller training and graduated from an institution participating in the Collegiate Training Initiative program maintained under subsection (c)(1); and
 (II)has received from the institution— (aa)an appropriate recommendation; or
 (bb)an endorsement certifying that the individual would have met the requirements in effect as of December 31, 2013, for an appropriate recommendation.
 (ii)A qualified individual who is eligible for a veterans recruitment appointment pursuant to section 4214 of title 38.
 (iii)A qualified individual who is an eligible veteran, as such term is defined in section 4211 of title 38, maintaining aviation experience obtained in the course of the individual’s military experience.
 (iv)A preference eligible veteran, as defined in section 2108 of title 5. (v)A qualified individual maintaining practical air traffic control experience obtained at—
 (I)civilian installations of the Department of Defense; (II)Federal Aviation Administration air traffic control facilities; or
 (III)contract towers of Federal Aviation Administration. (B)Consideration of additional applicantsThe Administrator may consider additional applicants for the position of air traffic controller only after completing consideration of the applicants described in subparagraph (A).
						(2)Elimination of biographical assessments
 (A)Priority applicantsAn applicant described in paragraph (1)(A) shall not be subject to any biographical assessment (including a biographical assessment validated under subparagraph (B)) as part of the hiring practices of the Administration that apply to applicants for the position of air traffic controller with the Department of Transportation.
						(B)Revision of hiring practices
 (i)In generalThe Administrator shall revise the hiring practices of the Administration referred to in subparagraph (A) to eliminate the use of any biographical assessment that unduly disqualifies applicants.
 (ii)ValidationBefore implementing any biographical assessment as part of the hiring practices of the Administration referred to in subparagraph (A), the Administrator shall—
 (I)certify that the assessment or test was validated under the criteria set forth in clause (i) before implementation; and
 (II)disclose to the public the methods used for the validation. (iii)Participation requirementsThe revision under this subparagraph shall not be subject to paragraph (3).
							(C)Reconsideration of applicants disqualified on the basis of biographical assessments
 (i)In generalIf an individual applied for the position of air traffic controller with the Department in response to the FG–01 Vacancy Announcement issued on February 10, 2014, and was disqualified from the position as the result of a biographical assessment, the Administrator shall provide the applicant an opportunity to reapply as soon as practicable for the position under the revised hiring practices.
 (ii)Waiver of age restrictionThe Administrator shall waive any maximum age restriction for the position of air traffic controller with the Department that would otherwise disqualify an individual from the position if the individual—
 (I)is reapplying for the position pursuant to clause (i) on or before December 31, 2017; and (II)met the maximum age requirement on the date of the individual’s previous application for the position during the interim hiring process.
 (3)Participation of CTI institutions in revision of hiring practicesBefore making any revision to the hiring practices that apply to applicants for the position of air traffic controller with the Department, the Administrator shall provide institutions of higher education participating in the Collegiate Training Initiative program with notice of the revision and an opportunity to comment..
 3.Collegiate Training InitiativeSection 44506(c)(1) of title 49, United States Code, is amended in the first sentence by striking may maintain and inserting shall maintain. 4.Best practices for training air traffic controllersSection 44506 of title 49, United States Code, is further amended by adding at the end the following:
			
 (h)Best practices for trainingThe Administrator, in consultation with the Association of Collegiate Training Institutions, the National Air Traffic Controllers Association, and the University Aviation Association, shall take into consideration any training initiatives for air traffic controllers that are locally developed at institutions of higher education participating in the Collegiate Training Initiative program for use in establishing best practices nationwide..
 5.Veteran preference requirements for FAA personnel management systemSection 40122(g)(2)(B) of title 49, United States Code, is amended by inserting and sections 3330a–3330d before , relating to.  